                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA

MARCUS WITCHET,

                      Plaintiff,                                8:18CV187

       vs.
                                                               JUDGMENT
UNION PACIFIC RAILROAD CO.,

                      Defendant.



       Pursuant to the Memorandum and Order entered on this date, judgment is

entered in favor of the defendant and against the plaintiff.



       Dated this 21st day of February, 2020.

                                                 BY THE COURT:

                                                 s/ Joseph F. Bataillon
                                                 Senior United States District Judge
